internal_revenue_service number release date index number ---------------------------------------------------- --------------------------------------- ---------------------------------------- ------------------------------------ ----------------------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc fip plr-150800-09 date may taxpayer --------------------------------------------------------------------------------------- ----------------------------------------- state x date date date resort a b c d e f g h ------------ -------------------------- ------------------- -------------------------- ----------------------------- ----- -------- --------- ----- ----- ---- -- ----- tenant ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------ plr-150800-09 tenant affiliate year dear ----------------- -------------------------------- ------- this is in reply to a letter dated date in which taxpayer requests a ruling concerning an election to treat certain property owned by taxpayer as foreclosure_property pursuant to sec_856 of the internal_revenue_code in addition taxpayer requests a ruling that certain property owned by taxpayer represents an interest in a qualified_lodging_facility as that term is defined in sec_856 facts taxpayer is a state x corporation that elected to be taxed as a real_estate_investment_trust reit for its tax_year ended date taxpayer is engaged in the business of owning and investing in a diversified portfolio of real_estate investments taxpayer primarily invests in ---------- properties located in the united_states and abroad and generally leases the properties on a long term basis to tenants or operators who are significant industry leaders on date taxpayer acquired the lodging and ski areas of resort the resort property the resort property includes a four season hotel an inn and a lodge collectively the lodging_facilities the lodging_facilities provide a rooms for lodging other facilities and amenities acquired as part of the resort property include a freestanding b square-foot restaurant a c square-foot ski lodge and a d-acre ski area that includes e acres f miles of groomed trails and g chairlifts upon acquisition of the resort property taxpayer entered into two long-term triple-net leases with tenant tenant engaged a resort management company to operate the resort property at the time taxpayer acquired the resort property an entity affiliated with tenant tenant affiliate acquired the remaining h acres of the resort these h acres included two golf courses equestrian stables a golf clubhouse ski center a sports club utilities and other undeveloped land tenant affiliate resort property tenant affiliate provided guests of the lodging_facilities with access to all of the facilities and amenities included in the tenant affiliate resort property the resort property and tenant affiliate resort property were operated and offered to the public as a single resort destination tenant defaulted on its lease and on date taxpayer terminated tenant’s lease and took possession of the resort property in order to continue to allow guests of the lodging_facilities to use all of the resort’s amenities taxpayer intends to either acquire or lease the tenant affiliate resort property from tenant affiliate as part of plr-150800-09 the lease termination taxpayer also acquired from tenant affiliate the following assets all of which have always been used in connection with the operation of the resort tenant affiliate assets lease on overflow parking lot used in winter lease for golf course clubhouse used for ski operations during winter lease on office space used for overflow sales marketing snowmaking ponds land and improvements equipment taxpayer intends to make an election pursuant to sec_1_856-6 on or before the due_date of taxpayer’s year income_tax return to treat the resort property as foreclosure_property under sec_856 taxpayer does not intend to consider any income derived from the tenant affiliate resort property or from the tenant affiliate assets as income derived from foreclosure_property for purposes of sec_856 taxpayer further intends to form a new taxable_reit_subsidiary trs and will lease the resort property and tenant affiliate resort property to the trs the trs will engage an eligible_independent_contractor to operate and manage both the resort property and tenant affiliate resort property so that the resort can continue to operate as a single unified property taxpayer represents that the amenities included in both the resort property and tenant affiliate resort property are customary amenities for other properties of a similar size and class law and analysis issue sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that the term foreclosure_property means any real_property including interests_in_real_property and any personal_property incident to such real_property acquired by the reit as the result of such trust having bid on such property at foreclosure or having otherwise reduced such property to ownership or possession by agreement or process of law after there was a default or default was imminent on a lease of such property or on an indebtedness which such property secured under sec_856 property is treated as foreclosure_property only if a reit makes an election to treat it as such prior to the due_date for the reit’s tax_return for plr-150800-09 the taxable_year in which it acquires such property upon default or as a result of the imminence of default sec_856 provides that any foreclosure_property shall cease to be such on the first day occurring on or after the day on which the reit acquired the property on which any construction takes place on such property other than completion of a building or completion of any other improvement where more than percent of the construction of such building or other improvement was completed before default became imminent sec_1_856-6 provides that foreclosure_property which a reit owned and leased to another is acquired for purposes of sec_856 on the date on which the reit acquires possession of the property from its lessee sec_1_856-6 provides that personal_property including personal_property not subject_to a mortgage or lease of the real_property will be considered incident to a particular item of real_property if the personal_property is used in a trade_or_business conducted on the property or the use of the personal_property is otherwise an ordinary and necessary corollary of the use to which the real_property is put sec_1_856-6 provides that under sec_856 all real_property and any incidental personal_property for which a particular election has been made shall cease to be foreclosure_property on the first day occurring on or after the day on which the trust acquired the property on which any construction takes place on the property other than completion of a building or completion of any other improvement where more than percent of the construction of the building or other improvement was completed before default became imminent sec_1_856-6 notes that construction includes the renovation of a building such as the remodeling of apartments or the conversion of apartments into condominiums direct costs of construction include amounts paid for labor and for building materials_and_supplies consumed sec_1_856-6 provides that construction does not include repair and maintenance of a building or other improvement architect’s fees administrative costs of the developer or builder lawyers’ fees and expenses_incurred in connection with obtaining zoning approval or building permits are not direct costs of construction the legislative_history of sec_856 reflects a concern to provide relief for situations where a reit inadvertently acquires property on foreclosure and risks becoming disqualified involuntarily or taking action which is not economically sensible to remain qualified s rep no pincite under the foreclosure rules a reit will be able to complete construction of a project where there has been so much construction that it would be difficult to dispose_of the property unless the project is plr-150800-09 completed id pincite this is necessary for a reit to make a project economically viable and for the reit to preserve its investment id although the term construction is not expressly defined in either sec_856 or the regulations thereunder the terminology used in the regulations indicates that the term should be given its ordinary meaning in the instant case taxpayer is not performing any construction within the ordinary meaning of the term for example taxpayer has not incurred expenses for building materials or supplies nor has taxpayer engaged in building remodeling or renovations in this case taxpayer is merely acquiring or leasing additional real_property or acquiring personal_property incident to such real_property previously used in connection with the resort to protect its investment without these acquisitions the value of the resort would decrease because guests of the lodging_facilities would be denied access to many of the amenities customary for a resort of this size and class this result would be contrary to the legislative intent that led to the enactment of sec_856 the acquisition or lease of the tenant affiliate resort property and the acquisition of the tenant affiliate assets supplement the use of the lodging_facilities and are necessary for the lodging_facilities to be utilized in the manner intended therefore taxpayer’s acquisition or lease of the tenant affiliate resort property and the acquisition of the tenant affiliate assets do not fit within the definition of construction and do not affect the status of taxpayer’s foreclosure_property election issue sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 excludes certain amounts from the definition of rents_from_real_property specifically except as provided in sec_856 sec_856 provides that the term does not include any amount received or accrued directly or indirectly from a corporation if the reit owns directly or indirectly stock of such corporation possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of such corporation sec_856 provides that in certain situations amounts paid to a reit by a trs shall not be excluded from the definition of rents_from_real_property sec_856 provides that the requirements of sec_856 are met with respect to an interest_in_real_property which is a qualified_lodging_facility as defined in plr-150800-09 sec_856 leased by a reit to a trs of the reit if the property is operated on behalf of such subsidiary by a person who is an eligible_independent_contractor sec_856 provides that the term eligible_independent_contractor means with respect to any qualified_lodging_facility any independent_contractor if at the time such contractor enters into a management agreement or similar service_contract with the trs to operate such qualified_lodging_facility such contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities for any person who is not a related_person with respect to the reit or the trs sec_856 defines the term qualified_lodging_facility to mean any lodging_facility unless wagering activities are conducted at or in connection with such facility and the term lodging_facility means a hotel motel or other establishment more than one-half of the dwelling units in which are used_on_a_transient_basis sec_856 provides that the term lodging_facility includes customary amenities and facilities operated as part of or associated with the lodging_facility so long as such amenities and facilities are customary for other_property of a comparable size and class owned by other owners unrelated to such reit the resort property and the tenant affiliate resort property comprising the entire resort include the lodging_facilities as well as supplementary amenities and facilities that are customary for other properties of similar size and class therefore both properties together meet the definition of a qualified_lodging_facility the resort property and the tenant affiliate resort property will together be operated as the resort by a single eligible_independent_contractor consequently rents paid_by the trs to taxpayer with respect to the lease of the resort property and tenant affiliate resort property qualify as rents_from_real_property under sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under subchapter_m of chapter of the code nor do we rule on whether any party acting as an eligible_independent_contractor qualifies as such for purposes of sec_856 plr-150800-09 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely alice m bennett___________________________ alice m bennett chief branch office of associate chief_counsel financial institutions and products
